IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED

OMAR T. ALSTON,

              Appellant,

 v.                                                        Case No. 5D16-2947

SHEIMIRA HAINES,

           Appellee.
________________________________/

Opinion filed May 5, 2017

Appeal from the Circuit Court
for Marion County,
S. Sue Robbins, Judge.

Omar T. Alston, Monticello, pro se.

No Appearance for Appellee.

PER CURIAM.

       Omar Alston appeals the summary denial of his motion to vacate an injunction

against repeat violence. The final judgment granting the injunction was entered in January

2011 and was to remain in full force and effect until further order from the court.

       In 2016, Alston filed a motion to vacate the injunction. 1 In the motion, Alston

alleged that because he was currently serving a ten-year sentence on unrelated charges,

his circumstances had changed since entry of the injunction. Alston claimed that the




       1
       Alston filed a previous motion that was denied by the court without prejudice
because it failed to “allege grounds . . . to form a basis to vacate or rescind the injunction.”
injunction was prohibiting his eligibility for a lower custody and housing level and was

preventing his participation in “courses and education classes, rehabilitation programs,

jobs, and transferring to certain facilities.” The trial court denied the motion without

affording Alston a hearing. We reverse.

       We have previously addressed this issue in similar contexts and concluded that an

evidentiary hearing is required on a motion to modify or dissolve an injunction when the

motion is legally sufficient. See, e.g., Bennett v. Abdo, 167 So. 3d 522 (Fla. 5th DCA

2015); Raymonvil v. Lewis, 46 So. 3d 139 (Fla. 5th DCA 2010). Because Alston’s motion

was legally sufficient in this case, he was entitled to an opportunity to be heard. Cf.

Woolley v. Nelsen, 183 So. 3d 476 (Fla. 2d DCA 2016) (holding that a hearing was

required on motion to dissolve an injunction when inmate alleged injunction was

preventing him from obtaining a lower custody level, taking advantage of rehabilitation

programs, or transferring to a facility closer to home).

       REVERSED and REMANDED for an evidentiary hearing.


COHEN, C.J., BERGER, J. and JACOBUS, B.W., Senior Judge, concur.




                                             2